

116 S1819 IS: Department of State, Foreign Operations, and Related Programs Permanent General Provisions Act of 2019
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1819IN THE SENATE OF THE UNITED STATESJune 12, 2019Mr. Graham (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo make permanent certain Department of State, foreign operations, and related programs general
			 provisions.
	
 1.Short titleThis Act may be cited as the Department of State, Foreign Operations, and Related Programs Permanent General Provisions Act of 2019.
 2.Permanent effectThe provisions of this Act apply with respect to fiscal year 2021 and each subsequent fiscal year thereafter.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives.
 (2)International financial institutionsThe term international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency.
 (3)Regular notification proceduresThe term regular notification procedures means that at least 15 days prior to obligating funds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs, the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, shall submit a notification to the Committees on Appropriations, which shall include a detailed description of how such funds proposed to be made available will be used.
 4.Consulting servicesThe expenditure of any funds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.
 5.Coup d'etatNone of the funds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs for bilateral assistance, international security assistance, multilateral assistance, or export and investment assistance shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'etat or decree or, after the date of enactment of this Act, a coup d'etat or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.
 6.Limitation on assistance to countries in defaultNo part of any appropriation provided pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs for bilateral assistance, international security assistance, multilateral assistance, or export and investment assistance shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under such Act unless the President determines, following consultation with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.
 7.Notification on excess defense equipmentPrior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required by any other Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles.
		8.Representation and entertainment expenses
 (a)Use of fundsEach Federal department, agency, or entity funded in titles I or II of an Act making appropriations for the Department of State, foreign operations, and related programs, and the Department of the Treasury and independent agencies funded in titles III or VI of such an Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and—
 (1)are primarily for fostering relations outside of the Executive Branch; (2)are principally for meals and events of a protocol nature;
 (3)are not for employee-only events; and (4)do not include activities that are substantially of a recreational character.
 (b)LimitationsNone of the funds appropriated or otherwise made available by an Act making appropriations for the Department of State, foreign operations, and related programs under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for—
 (1)alcoholic beverages; or (2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks.
				9.Prohibition on assistance to governments supporting international terrorism
			(a)Lethal military equipment exports
 (1)ProhibitionNone of the funds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs for bilateral assistance, international security assistance, multilateral assistance, or export and investment assistance may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997.
 (2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States.
 (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest.
				(b)Bilateral assistance
 (1)LimitationsFunds appropriated for bilateral assistance pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs for bilateral assistance, international security assistance, multilateral assistance, or export and investment assistance and funds appropriated for such purposes in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines—
 (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism;
 (B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.
				10.Authorities for the Peace Corps, Inter-American Foundation, and United States African Development
 FoundationUnless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior or subsequent Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act, or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.
		11.Commerce, trade and surplus commodities
 (a)World marketsNone of the funds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs for bilateral assistance, international security assistance, multilateral assistance, or export and investment assistance for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the Overseas Private Investment Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit—
 (1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or
 (2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.
 (b)ExportsFunds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs that are made available to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit—
 (1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States;
 (2)research activities intended primarily to benefit United States producers; (3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or
 (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.
 (c)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity.
			12.Separate accounts
			(a)Separate accounts for local currencies
 (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development (USAID) shall—
 (A)require that local currencies be deposited in a separate account established by that government; (B)enter into an agreement with that government which sets forth—
 (i)the amount of the local currencies to be generated; and (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and
 (C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account.
 (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only—
 (A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as—
 (i)project and sector assistance activities; or (ii)debt and deficit financing; or
 (B)for the administrative requirements of the United States Government. (3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2).
 (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government.
 (5)ReportThe USAID Administrator shall report as part of the congressional budget justification submitted to the Committees on Appropriations on the use of local currencies for the administrative requirements of the United States Government as authorized in subsection (a)(2)(B), and such report shall include the amount of local currency (and United States dollar equivalent) used or to be used for such purpose in each applicable country.
				(b)Separate accounts for cash transfers
 (1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds.
 (2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159).
 (3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance).
 (4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.
 13.Debt-for-developmentIn order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided as bilateral assistance pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.
 14.War crimes tribunalsIf the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c) of such Act: Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.
 15.Community-based police assistanceFunds made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs for bilateral economic assistance and international security assistance to carry out the provisions of chapters 1 and 10 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve.
		16.Aircraft transfer, coordination, and use
 (a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by an Act making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic and Consular Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region.
 (b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.
			(c)Aircraft coordination
 (1)AuthorityThe uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development (USAID) with funds appropriated or otherwise made available by an Act making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That notwithstanding section 7006(b) of the Department of State, Foreign Operations, and Related Appropriations Act, 2018 (division K of Public Law 115–141) or any other similar provision of law, such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft.
 (2)ScopeThe requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel.
 (d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by an Act making appropriations for the Department of State, foreign operations, and related programs shall be borne by the recipient country.
			17.Parking fines and real property taxes owed by foreign governments
 (a)In generalSubject to subsection (c), and for each fiscal year, of the funds appropriated pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs for bilateral assistance, international security assistance, multilateral assistance, or export and investment assistance for a foreign country, an amount equal to 110 percent of the total amount of the unpaid fully adjudicated parking fines and penalties and unpaid property taxes owed by the central government of such country shall be withheld from obligation for assistance for the central government of such country until the Secretary of State submits a certification to the Committees on Appropriations stating that such parking fines and penalties and unpaid property taxes are fully paid.
 (b)Availability of withheld fundsFunds withheld from obligation pursuant to subsection (a) may be made available for other programs or activities funded pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs, after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, provided that no such funds shall be made available for assistance for the central government of such foreign country that has not paid the full amount of the fully adjudicated parking fines and penalties and unpaid property taxes owed by such country.
 (c)ExceptionSubsection (a) shall not include amounts that have been withheld under any other provision of law. (d)National security waiverThe Secretary of State may waive the requirements set forth in subsection (a) on a country-by-country basis if the Secretary determines that to do so is in the national interest of the United States.
 (e)ReportNot later than 180 days after the initial exercise of the waiver authority contained in subsection (d), the Secretary of State, after consultation with the City of New York, shall submit a report to the Committees on Appropriations describing a strategy, including timetable and steps currently being taken, to collect the parking fines and penalties and unpaid property taxes and interest owed by countries receiving foreign assistance pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs.
 (f)DefinitionsIn this section: (1)Fully adjudicatedThe term fully adjudicated includes circumstances in which the person to whom the vehicle is registered—
 (A)(i)has not responded to the parking violation summons; or (ii)has not followed the appropriate adjudication procedures to challenge the summons; and
 (B)the period of time for payment of, or challenge to, the summons has lapsed. (2)Parking fines and penaltiesThe term parking fines and penalties means parking fines and penalties—
 (A)owed to— (i)the District of Columbia; or
 (ii)New York, New York; and (B)incurred after April 1, 1997.
 (3)Unpaid property taxesThe term unpaid property taxes means the amount of unpaid taxes and interest determined to be owed by a foreign country on real property in the District of Columbia or New York, New York in a court order or judgment entered against such country by a court of the United States or any State or subdivision thereof.
				18.United States Agency for International Development management
 (a)Foreign service limited extensionsIndividuals hired and employed by USAID, with funds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section.
 (b)Disaster surge capacityFunds appropriated pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations.
 (c)Personal services contractorsFunds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs to carry out chapters 1 and 10 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Office of Food for Peace.
 (d)Small businessIn entering into multiple award indefinite-quantity contracts with funds appropriated by an Act making appropriations for the Department of State, foreign operations, and related programs, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business.
 (e)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds appropriated or otherwise made available pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs.
			19.Inspectors General
 (a)Prohibition on use of fundsNone of the funds appropriated by an Act making appropriations for the Department of State, foreign operations, and related programs may be used to deny an Inspector General funded under such Act timely access to any records, documents, or other materials available to the department or agency of the United States Government over which such Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede the access of such Inspector General to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to such Inspector General and expressly limits the right of access of such Inspector General.
 (b)Timely accessA department or agency of the United States Government covered by this section shall provide its Inspector General access to all records, documents, and other materials in a timely manner.
 (c)ComplianceEach Inspector General covered by this section shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.).
 (d)ReportEach Inspector General covered by this section shall report to the Committees on Appropriations within 5 calendar days of any failure by any department or agency of the United States Government to provide its Inspector General access to all requested records, documents, and other materials.
			20.Extradition
 (a)LimitationNone of the funds appropriated by an Act making appropriations for the Department of State, foreign operations, and related programs may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request.
 (b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty.
 (c)WaiverThe Secretary of State may waive the restriction under subsection (a) on a case-by-case basis if the Secretary certifies to the appropriate congressional committees that each waiver is important to the national interest of the United States.
 21.Commercial leasing of defense articlesNotwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act.
 22.Special defense acquisition fundNot to exceed $900,000,000 may be obligated in any single fiscal year pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until the end of the fiscal year in which it was obligated: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State.
		23.Enterprise funds
 (a)NotificationNone of the funds made available under pursuant to an Act making appropriations for the Department of State, foreign operations, and related programs for bilateral assistance, international security assistance, multilateral assistance, or export and investment assistance may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance.
 (b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund.
 (c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.